Name: 2002/278/EC: Commission Decision of 10 April 2002 amending Decision 2001/393/EC as regards the certification for the import of specified pathogen-free eggs from third countries (Text with EEA relevance) (notified under document number C(2002) 1374)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  tariff policy;  research and intellectual property;  trade
 Date Published: 2002-04-16

 Avis juridique important|32002D02782002/278/EC: Commission Decision of 10 April 2002 amending Decision 2001/393/EC as regards the certification for the import of specified pathogen-free eggs from third countries (Text with EEA relevance) (notified under document number C(2002) 1374) Official Journal L 099 , 16/04/2002 P. 0014 - 0016Commission Decisionof 10 April 2002amending Decision 2001/393/EC as regards the certification for the import of specified pathogen-free eggs from third countries(notified under document number C(2002) 1374)(Text with EEA relevance)(2002/278/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs(1), as last amended by Commission Decision 2001/867/EC(2), and in particular Article 23(2), Article 24(2) and Article 27a thereof,Whereas:(1) Commission Decision 2001/393/EC(3) lays down animal health conditions and veterinary certification for the import of specified pathogen-free eggs from third countries and draws up a list of third countries from which Member States authorise imports of such eggs.(2) The validity period of the animal health certificate has been fixed at five days.(3) Transport and logistical difficulties have caused problems in delivering pathogen-free eggs to Member States prior to the date of expiry of the validity of the animal health certificate.(4) There is a low risk of contamination of this product during transport when packaged and transported in accordance with the requirements of Decision 2001/393/EC. An extension of the validity period of the certificate to 15 days would not jeopardise the health status of such a product.(5) Decision 2001/393/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 2001/393/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 323, 7.12.2001, p. 29.(3) OJ L 138, 22.5.2001, p. 31.ANNEX"ANNEX II>PIC FILE= "L_2002099EN.001503.TIF">>PIC FILE= "L_2002099EN.001601.TIF">"